DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10-11, and 18 are rejected under 35 U.S.C. 103 as being obvious over Cheun (US PG Pub 20180195766) in view of Sun (US PG Pub 20100043868) and Hall (US PG Pub 20180030781).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

Regarding claim 1, Cheun teaches (figures 1-3, and 5) a solar power generator (100) comprising: a plurality of solar cell module-mounted plates (121 and 122), each solar cell module-mounted plate having an elongate shape extending in a first direction (the length direction), the plurality of solar cell module-mounted plates being connected in parallel with each other (figure 3 and paragraph 0067 lines 4-8), and an inverter (144) to convert direct current generated from plurality of solar cell modules (121a, 121b, 122a, 122b) mounted on each solar cell module mounted plates (121 and 122)  into alternating current (paragraph 0049), wherein each solar cell module-mounted plate (121 and 122) includes: an elongate plate extending in the first direction (111 and 112); and a plurality of solar cell modules (121a, 121b, 122a, and 122b) mounted on the elongate plate (111 and 112), and wherein each of the plurality of solar cell 
Sun teaches (figure 1) a string of solar cells connected in parallel to produce a collective 24 volts. It would have been obvious to one of ordinary skill in the art at the time to modify Cheun so that the total voltage output from the plurality of solar cells connected in parallel on each solar cell-mounted plate was 24 volts. This alteration provides the predicable and expected result of the user being able to customize each plate to have the required voltage needed for whatever application of the blind is wanted and meets the limitation claimed. 

Hall teaches (figure 2) a solar cell module-mounted plate with 16 solar cells (203). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Hall by having 16 solar cells on the module-mounted plates. This alteration provides the predictable and expected result of being able to fit enough solar cells onto each slat as to provide required power. 
Regarding claim 3, modified Cheun includes that Cheun teaches (figures 1-2) that the solar power generator (100) is used as a blind including each solar cell module-mounted plate (121, 122) as a slat of the blind (figure 1).  
Regarding claim 8, modified Cheun includes that Cheun teaches (figure 5) that each of the plurality of solar cells (SC) has a long side and a short side 
Regarding claim 10, modified Cheun includes that Cheun teaches (figure 3) that in each solar cell module-mounted plate (121 and 122), each of the plurality of solar cell modules (121a, 121b, 122a, and 122b) includes the plurality of solar cells connected in series (paragraphs 0083-0084).  
Regarding claim 11, modified Cheun includes that Cheun teaches (figure 3) that each of the plurality of solar cell modules (121a, 121b, 122a, and 122b) are connected to an adjacent solar cell module (paragraph 0067, lines 1-3).  
Regarding claim 18, Cheun teaches (figures 1-2, and 5) a solar power generator (100) comprising: at least two solar cell module-mounted plates (121 and 122) connected in parallel (figure 3 and paragraph 0067 lines 4-8); an inverter (144) to convert direct current generated from the at least two solar cell module-mounted plates into alternating current (paragraph 0049); and a plurality of connectors (151 and 152) to connect the least two solar cell module-mounted plates to the inverter in parallel, wherein each solar cell module-mounted plate includes: a plurality of solar cell modules (121a, 121b, 122a, 122b) connected in series (paragraph 0067) from one end to an opposite end of each solar cell module-mounted plate in a first direction (the long direction of 110a), wherein each solar cell module (121a, 121b, 122a, 122b) includes a plurality of solar cells (SC in figure 5), wherein a total output voltage from the plurality of solar cells 
Sun teaches (figure 1) a string of solar cells connected in parallel to produce a collective 24 volts. It would have been obvious to one of ordinary skill in the art at the time to modify Cheun so that the total voltage output from the plurality of solar cells connected in parallel on each solar cell-mounted plate was 24 volts. This alteration provides the predicable and expected result of the user being able to customize each plate to have the required voltage needed for whatever application of the blind is wanted. 
If it is not found that Sun teaches that the total voltage output from the plurality of solar cells connected in parallel on each solar cell-mounted plate was 
Hall teaches (figure 2) a solar cell module-mounted plate with 16 solar cells (203). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Hall by having 16 solar cells on the module-mounted plates. This alteration provides the predictable and expected result of being able to fit enough solar cells onto each slat as to provide required power. 
Claims 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheun (US PG Pub 20180195766), Sun (US PG Pub 20100043868), and Hall (US PG Pub 20180030781), as applied above, and further in view of Jeon (EP3346507) and Choi (US PG Pub 20120152469).
Regarding claim 2, modified Cheun teaches all aspects of the claimed invention as found in claim 1. Modified Cheun does not teach that each of the plurality of solar cells has a rear-face electrode structure, and wherein each of 
Jeon teaches (figures 1-3) a solar cell panel with a plurality of solar cells (C1 and C2) that each have a rear-face electrode structure (figure 3 shows the connection underneath the solar cells with the electrodes (141 and 142) on the rear side). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Jeon by having the solar cells have a rear-face electrode structure. This alteration provides the predictable and expected results of being able to connect a string of solar cells together without having the connection blocking the top of the solar cells, interfering with the light reaching the cells.
Choi teaches (figures 1 and 3) a solar power generator designed for a window where the slats (210) are covered in solar cells (212) that are connected in a module by a circuit board (paragraph 0052) having a pattern defined thereon to serially connect the plurality of solar cells (it is inherent that a pattern that connects the solar cells is taught because the cells are electrically connected together). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Choi by having the solar cells connected in a module by a circuit board with a pattern defined to connect them serially. This alteration provides the predictable and expected results of a simple well-known method of electrically connecting the solar panels together to maximize the efficiency of the device. 

Jeon teaches (figure 2) a solar cell panel with a plurality of solar cells (C1 and C2), with connection between the solar cells (C1 and C2) are found on the rear side of the cells (210 and 220 are on the rear side of the cells and these are the conductive portions), and wherein each of the plurality of solar cell modules further includes a cover member (10) located on an opposite face of the plurality of solar cells (on the front side), and a sealing member (20) positioned between the plurality of solar cells and the cover member (figure 2). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Jeon by having the circuit board located on one face of each of the plurality of solar cells, and each of the plurality of solar cell modules further including a cover member located on an opposite face of the plurality of solar cells, and a sealing member positioned between the plurality of solar cells and the cover member. This alteration provides the predictable and expected result of protecting the solar cells with a cover and a sealing member while maintain the electrical connection one the bottom of the solar panels for maximum efficiency and durability. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheun (US PG Pub 20180195766), Sun (US PG Pub 20100043868), and Hall (US PG Pub 20180030781), as applied to claim 1 above, and further in view of Derkacs (US PG Pub 20150280044). 
Regarding claim 4, Modified Cheun teaches all aspects of claim 1 of the invention. Modified Cheun does not teach that each of the plurality of solar cells has an area of 100 mm2 to 2120 mm2.
Derkacs teaches (figure 2) solar cells (201) with an area of just under 9 cm2, which is just under 900 mm2. It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Derkacs and have the solar cells have a surface area of just under 900 mm2 each. This alteration provides the predictable and expected result of a small enough solar cell to fit on the slat of a blind without exceeding the width of the slat inhibiting functionality of the blind.
Claims 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheun (US PG Pub 20180195766), Sun (US PG Pub 20100043868), and Hall (US PG Pub 20180030781), as applied to claim 1 above, and further in view of Jeon (EP3346507).
Regarding claim 12, modified Cheun teaches all aspects of the claimed invention as found in claim 1. Modified Cheun does not teach that each of the plurality of solar cells includes a plurality of first electrodes and a plurality of second electrodes that extend in the first direction, and wherein the plurality of 
	Jeon teaches (figure 3) a solar cell panel with a plurality of solar cells (C1 and C2), and that each solar cell (C1, C2) includes a plurality of first electrodes (141) and a plurality of second electrodes (142) that extend in the first direction (X in figure 3), and wherein the plurality of first electrodes and the plurality of second electrodes are arranged alternatingly in a second direction perpendicular to the first direction (Y in figure 3). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Jeon by having each of the plurality of solar cells includes a plurality of first electrodes and a plurality of second electrodes that extend in the first direction, and wherein the plurality of first electrodes and the plurality of second electrodes are arranged alternatingly in a second direction perpendicular to the first direction. These alteration provides the predictable and expected results of maximizing the amount of electrodes with respect to the shape of the slats to maximize the generation of electricity from the solar cells.
Regarding claim 13, modified Cheun teaches all aspects of the claimed invention as found in claim 12. Modified Cheun does not teach that each of the plurality of first electrodes includes a first connection portion, and wherein each of the plurality of second electrodes includes a second connection portion.  
Jeon teaches (figure 3) a solar cell panel with a plurality of solar cells (C1 and C2) with a plurality of first (141) and second (142) electrodes, and that each 
Regarding claim 21, modified Cheun includes that Jeon teaches (figure 3) that the first connection portion (251) and the second connection portion (252) are arranged offset from each other in the first direction (x in figure 3).  
Claims 14-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheun (US PG Pub 20180195766) in view of Jeon (EP3346507), Choi (US PG Pub 20120152469), Sun (US PG Pub 20100043868), and Hall (US PG Pub 20180030781).
Regarding claim 14, Cheun teaches (figures 1-3, and 5) a solar power generating blind device (100) comprising: a plurality of slats (110), each slat (110) having an elongate shape extending in a first direction (the length direction), and the plurality of slats (110) being connected in parallel (figure 1), wherein each slat includes: an elongate plate (the main part of the slat, not including the convex curved surfaces 111b or 112b) extending in the first direction (the length direction); and a plurality of solar cell modules (121a, 121b, 122a, 122b) mounted on the elongate plate; wherein each of the plurality of solar 
Jeon teaches (figures 1-3) a solar cell panel with a plurality of solar cells (C1 and C2) that each have a rear-face electrode structure (figure 3 shows the connection underneath the solar cells with the electrodes (141 and 142) on the 
Choi teaches (figures 1 and 3) a solar power generator designed for a window where the slats (210) are covered in solar cells (212) that are connected in a module by a circuit board (paragraph 0052) having a pattern defined thereon to serially connect the plurality of solar cells (it is inherent that a pattern that connects the solar cells is taught because the cells are electrically connected together). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Choi by having the solar cells connected in a module by a circuit board with a pattern defined to connect them serially. This alteration provides the predictable and expected results of a simple well-known method of electrically connecting the solar panels together to maximize the efficiency of the device. 
Sun teaches (figure 1) a string of solar cells connected in parallel to produce a collective 24 volts. It would have been obvious to one of ordinary skill in the art at the time to modify Cheun so that the total voltage output from the plurality of solar cells connected in parallel on each solar cell-mounted plate was 24 volts. This alteration provides the predicable and expected result of the user 
If it is not found that Sun teaches that the total voltage output from the plurality of solar cells connected in parallel on each solar cell-mounted plate was 24 volts, it is noted that the courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore it would have been obvious to one of ordinary skill in the art to modify Cheun so that the total voltage output from the plurality of solar cells connected in parallel on each solar cell-mounted plate was 24 volts. This alteration provides the predicable and expected result of the user being able to customize each plate to have the required voltage needed for whatever application of the blind is wanted.
Hall teaches (figure 2) a solar cell module-mounted plate with 16 solar cells (203). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Hall by having 16 solar cells on the module-mounted plates. This alteration provides the predictable and expected result of being able to fit enough solar cells onto each slat as to provide required power. 
Regarding claim 15, modified Cheun includes that Cheun teaches (figure 5) that each of the plurality of solar cells (SC) has a long side and a short side (figure 5), and wherein the long side of each of the plurality of solar cells extends 
Regarding claim 16, modified Cheun includes that Cheun teaches (figure 3) that each of the plurality of slats (110) is connected to an adjacent slat in parallel (figure 3) via a plurality of connectors (151 and 152).
Regarding claim 17, modified Cheun teaches all aspects of the claimed invention as found in claim 14. Modified Cheun does not teach that each of the plurality of solar cells includes a plurality of first electrodes and a plurality of second electrodes that extend in the first direction, and wherein the plurality of first electrodes and the plurality of second electrodes are arranged alternatingly in a second direction perpendicular to the first direction.
	Jeon teaches (figure 3) a solar cell panel with a plurality of solar cells (C1 and C2), and that each solar cell (C1, C2) includes a plurality of first electrodes (141) and a plurality of second electrodes (142) that extend in the first direction (X in figure 3), and wherein the plurality of first electrodes and the plurality of second electrodes are arranged alternatingly in a second direction perpendicular to the first direction (Y in figure 3). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Jeon by having each of the plurality of solar cells includes a plurality of first electrodes and a plurality of second electrodes that extend in the first direction, and wherein the plurality of first electrodes and the plurality of second electrodes are arranged alternatingly in a second direction perpendicular to the first 
Regarding claim 22, modified Cheun includes Jeon that teaches (figure 3) a solar cell panel with a plurality of solar cells (C1 and C2) with a plurality of first (141) and second (142) electrodes, and that each of the plurality of first electrodes includes a first connection portion (251), and wherein each of the plurality of second electrodes includes a second connection portion (252) that are arranged offset from each other in the first direction (x in figure 3). It would have been obvious to one of ordinary skill in the art at the time to further modify Cheun to incorporate the teachings of Jeon so that the electrodes have a first and second connection portion that are arranged offset from each other in the first direction. This alteration provides the predictable and expected result of a simple means of electrically completing the circuit to allow the solar panels to function and produce electricity. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cheun (US PG Pub 20180195766), Sun (US PG Pub 20100043868), and Hall (US PG Pub 20180030781), as applied to claim 18 above, and further in view of Choi (US PG Pub 20120152469). 
Regarding claim 19, modified Cheun teaches all aspects of the claimed invention from claim 18. Cheun also teaches (figures 1-2, and 5) that each solar cell module (121a, 121b, 122a, 122b) includes: a plurality of solar cells (SC in 
Choi teaches (figures 1 and 3) a solar power generator designed for a window where the slats (210) are covered in solar cells (212) that are connected in series in a module by a circuit board (paragraph 0052).
It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cheun to incorporate the teachings of Choi by having the solar cells connected in a module by a circuit board with a pattern defined to connect them serially. This alteration provides the predictable and expected results of a simple well-known method of electrically connecting the solar panels together to maximize the efficiency of the device. 
Claim 20, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cheun (US PG Pub 20180195766), Sun (US PG Pub 20100043868), Hall (US PG Pub 20180030781), and Choi (US PG Pub 20120152469) as applied to claim 19 above, and further in view of Jeon (EP3346507).
Regarding claim 20 modified Cheun teaches all aspects of the claimed invention as taught in claim 19. Modified Cheun does not teach that each of the 
Jeon teaches (figure 3) a solar cell panel with a plurality of solar cells (C1 and C2), and that each solar cell (C1, C2) includes a plurality of first electrodes (141) and a plurality of second electrodes (142) that extend in the first direction (X in figure 3), and wherein the plurality of first electrodes and the plurality of second electrodes are arranged alternatingly in a second direction perpendicular to the first direction (Y in figure 3). It would have been obvious to one of ordinary skill in the art at the time to further modify modified Cheun to incorporate the teachings of Jeon by having each of the plurality of solar cells includes a plurality of first electrodes and a plurality of second electrodes that extend in the first direction, and wherein the plurality of first electrodes and the plurality of second electrodes are arranged alternatingly in a second direction perpendicular to the first direction. These alteration provides the predictable and expected results of maximizing the amount of electrodes with respect to the shape of the slats to maximize the generation of electricity from the solar cells.
Regarding claim 23, modified Cheun includes Jeon that teaches (figure 3) a solar cell panel with a plurality of solar cells (C1 and C2) with a plurality of first (141) and second (142) electrodes, and that each of the plurality of first electrodes includes a first connection portion (251), and wherein each of the . 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments are not commensurate in scope with the rejection, and/or are not found persuasive.
The applicant argues that “Cheun fails to disclose that a bypass diode is not needed, which is in contrast to this application specifically noting that a solar cell module-mounted plates (e.g., 10) can be directly connected to the inverter (e.g., 40) using the connector (e.g., 22) or the like without the bypass diode (see paragraph [0039] of the specification) 
That is, Cheun is simply silent as to a bypass diode, rather than disclosing that bypass diode is not used. Thus, Cheun fails to disclose or suggest each and every feature of claim 1.” 
The examiner directs attention to the claim 1, claim 14, and claim 18 rejections above, where the limitation as claimed is taught. The examiner notes 
The applicant argues that “Sun is still deficient because Sun discloses that the voltage of 24 volt is related to all strings 202 of the solar array 218 (see paragraph [0025] and Fig. 2 of Sun, depicted below), and not to each solar cell module-mounted plate, as recited in claim 1”. The examiner notes that Sun is used to teach a string of solar cells connected in parallel to produce a collective 24 V, and it would have been obvious to one of ordinary skill in the art at the time to take the teachings of Sun and modify Cheun so that the string of solar cells on each solar cell module-mounted plate produced a collective 24V. This provides the predicable and expected result of the user being able to customize each plate to have the required voltage needed for whatever application of the blind is wanted.
The examiner also notes that the courts have held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore it would have been obvious to one of ordinary skill in the art to modify Cheun so that the total voltage output from the plurality of solar cells connected in parallel on each solar 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Primary Examiner, Art Unit 3634